Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-10-2005

Baer v. Chase
Precedential or Non-Precedential: Precedential

Docket No. 04-1655




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Baer v. Chase" (2005). 2005 Decisions. Paper 1540.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1540


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT


                                           No. 04-1655


                                       ROBERT V. BAER,

                                                     Appellant

                                                v.

                             DAVID CHASE; CHASE FILMS INC.,
                            A Delaware Corporation; JOHN DOES A-Z


                          On Appeal from the United States District Court
                                         for the New Jersey
                                     (D.C. Civ. No. 02-02334)
                             District Judge: Honorable Joel A. Pisano


                                            ORDER



       At the direction of the Court, it is hereby O R D E R E D that the following amendments
are made to the Court’s opinion entered on December 21, 2004:

       On page 9 the dash or line which appears before subheading “1" is deleted; and,

       The citation to German v. Pope John Paul, 621 N.Y.S. 311 (N.Y. App. Div. 1995) which
       appears in the second line of footnote 4 on page 18 is corrected to read: German v. Pope
       John Paul, 621 N.Y.S.2d 311 (N.Y. App. Div. 1995).



                                                     For the Court,


                                                     /s/ Marcia M. Waldron
                                                     Clerk

Dated: January 10, 2005